                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 SHAVONTAE DANIELS,

                       Plaintiff,
                                                        Case No. 18-CV-516-JPS
 v.

 ROBERT MIMS, ANDREW
 ARZENHOFER, NIKITA BARBEAU,                                             ORDER
 MICHAEL VANDERBUSH,
 NATHAN HAYNES, JONATHAN S.
 PAWLYK, and PATRICK
 MAHONEY,

                       Defendants.


       On May 6, 2019, after a hearing that narrowed the issues in this case

down to a single Prison Rape Elimination Act (“PREA”) claim, the Court

amended the scheduling order to reflect an August 15, 2019 discovery

deadline and a September 20, 2019 summary judgment deadline. (Docket

#78).1 When the Court issued that order, Plaintiff had already filed four

motions to appoint counsel. (Docket #66, #67, #76, #77). Three of these

motions (Docket #66, #67, and #77) are identical. Pursuant to its trial

scheduling order, which explained that the Court would not consider



       1 Four of Plaintiff’s earlier claims–including claims that various defendants
strapped him to a bed, ignored his threats of self-harm, sprayed him with noxious
gas, and forced him to take a scalding hot shower–were dismissed by stipulations
of the parties. The stipulations did not specify whether the dismissals were with
or without prejudice. See (Docket #73, #74). Federal Rule of Civil Procedure
41(a)(1)(B) provides that “[u]nless the notice or stipulation states otherwise, the
dismissal is without prejudice.” Accordingly, these claims were dismissed without
prejudice.
motions to appoint counsel until after the close of discovery, the Court did

not decide these motions. See (Docket #19 at 6). After the Court issued the

amended scheduling order, Plaintiff filed another motion to appoint

counsel, (Docket #80), and a motion for sanctions against Defendants,

(Docket #79), in which he claimed that Defendants had destroyed evidence

because the video of the event in question omitted Defendant Nathan

Haynes (“Haynes”)’s inappropriate sexual comments, which were made

while Plaintiff was strapped to a bed. Plaintiff claims that this video also

omits footage of Defendants pulling him down a set of stairs by his neck.

(Docket #79 at 3). That motion for sanctions is now fully briefed. On July 23,

2019, Plaintiff was released from prison. In August 23, 2019, after Plaintiff

failed to appear for a deposition, Defendants2 filed a motion to dismiss for

failure to prosecute. (Docket #88). The Court afforded ample time for

Plaintiff to respond, but he has yet to oppose the motion to dismiss, or

otherwise attempt to proceed with his case. For the reasons explained

below, the case will be dismissed for failure to prosecute, and the motions

for sanctions and to appoint counsel will be denied as moot.

       Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff

fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.” Any such dismissal

“operates as an adjudication on the merits.” Id. Courts have considerable

discretion in determining whether to dismiss an action for failure to

prosecute. Locascio v. Teletype Corp., 694 F.2d 497, 499 (7th Cir. 1982).

Plaintiff was warned, in the original scheduling order, that “failure to make


       2
        Given the parties’ stipulated dismissal of the only claim pending against
Defendant Brittany McCutcheon (Docket #73), she has been dismissed from this
action.


                                  Page 2 of 4
a timely submission. . .may result in the dismissal of this action for failure

to prosecute.” (Docket #19 at 6). Additionally, it is every litigant’s first

responsibility to provide accurate, up-to-date contact information to the

Court so that orders and correspondence from opposing parties may be

timely received. See Gen. L.R. 5(a)(4); Griffin v. City of Chi., Case No. 17–CV–

701–JPS, 2017 WL 3217067, at *1 n.1 (E.D. Wis. July 28, 2017).

       Plaintiff was released from prison on July 23, 2019, and provided

notice of his new address to the Court. (Docket #85). However, Defendants

inform the Court that Plaintiff was subsequently re-arrested and detained

in Racine County Jail from July 29, 2019 to September 11, 2019. (Docket #89

at 3). Plaintiff’s deposition was scheduled for August 9, 2019. At no point

after his re-arrest did he notify the Court or opposing counsel of his change

in address, or otherwise move to reschedule the depositions to a time when

he could attend. Therefore, the fault for missing his deposition rests with

him alone. Plaintiff has not submitted anything further to the Court since

his release from prison on July 23, 2019. Crucially, he has not opposed

Defendants’ motion to dismiss for failure to prosecute. The case, therefore,

will be dismissed for Plaintiff’s failure to prosecute.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motions to appoint counsel (Docket

#66, #67, #76, #77, and #80) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion for sanctions

(Docket #79) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Defendants’ motion to dismiss

(Docket #88) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s PREA claim be and the

same is hereby DISMISSED with prejudice; and


                                  Page 3 of 4
     IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 31st day of October, 2019.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                              Page 4 of 4
